Citation Nr: 0433750	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arteriovenous 
malformation of the brain.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to January 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Albuquerque, New Mexico, Regional Office (RO).  

In June 2002, the RO also granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 10 
percent rating.  The veteran timely perfected an appeal of 
the rating.  In November 2002, the RO increased the rating to 
50 percent.  In his January 2003 substantive appeal the 
veteran indicated that he sought a 70 percent rating for the 
PTSD.  A January 2004 rating decision granted such rating.  
As the veteran has been awarded the full benefit he 
requested, this matter is no longer before the Board for 
appellate consideration.

In February 2001 a claim was received seeking service 
connection for peripheral neuropathy.  The RO denied the 
claim in June 2002.  Correspondence from the veteran received 
in July 2002 may reasonably be construed as a notice of 
disagreement (NOD) with this denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met. 

The veteran's claim seeking service connection for 
arteriovenous malformation of the brain was denied 
essentially based on a finding that the condition neither 
occurred in, nor was caused by, service.  The RO also found 
that arteriovenous malformation of the brain was a congenital 
disorder, and that service connection is not authorized for 
such disorders.  

On VA examination, apparently in March 2002 (the report does 
not contain a date, but the June 2002 rating decision 
indicates that the examination took place in March 2002), the 
examiner provided a diagnosis of arteriovenous malformations 
of the brain.  The examiner indicated such were first 
symptomatic during military service, and that the symptoms 
were as likely as not related to the veteran's military 
service.  However, the examiner also stated that the 
arteriovenous malformations themselves were not related to 
military service.  The examiner did not provide more detailed 
rationale for the opinions (which appear to be inconsistent), 
and the opinions also appear to conflict with service medical 
records (which are negative for complaints or pathology 
associated with arteriovenous malformations of the brain).  
In light of the foregoing, further medical explanation is 
necessary.

Also concerning the March 2002 VA examination, the report of 
examination noted that the veteran's claim folders were "not 
provided."  Medical examinations should "take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 ("[i]f a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes").  In October 2004, the veteran (via his 
accredited representative) asserted that the fact that the 
examiner did not have access to the veteran's claim folders 
rendered the examination "inadequate."  

A May 2004 VA Form 646 also alleges that the veteran's 
"congenital" arteriovenous malformations were aggravated 
during his service by "stress."  Notably, PTSD is service 
connected.  If in fact arteriovenous malformations of the 
brain were aggravated in service, or due to service connected 
PTSD, such could provide a basis for a grant of the benefit 
sought.  

Regarding the veteran's disagreement with the June 2002 
decision denying service connection for peripheral 
neuropathy, the Board notes that when there has been an RO 
adjudication of a claim and a NOD as to its denial, the 
claimant is entitled to a SOC, and the RO's failure to issue 
a SOC is a procedural defect requiring remand.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  Pursuant to 38 C.F.R. 
§ 19.9(a), if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case to the agency of original jurisdiction for 
the necessary action.  If , as is the case here, a claim has 
been placed in appellate status by the filing of a NOD, the 
Board must remand it to the RO for preparation of a statement 
of the case (SOC) as to that claim.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by a neurologist to 
evaluate his arteriovenous malformation 
of the brain.  The veteran's claim 
folders must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should examine the veteran, 
review the record, and respond to the 
following:

a.  Is the veteran's arteriovenous 
malformation of the brain a congenital or 
an acquired disorder?

b.  If acquired, was it first manifested 
(or incurred) in service?

c.  Whether acquired or congenital, is 
there any evidence that it became worse 
during service, or as a result of the 
service connected PTSD?  

The examiner should explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate the 
claim for service connection for 
arteriovenous malformations of the brain.  
If it remains denied, the RO should issue 
an appropriate SOC (SSOC) and give the 
veteran and his representative the 
opportunity to respond.  

3.  The RO should also issue a SOC to the 
veteran and his representative regarding 
the issue of service connection for 
peripheral neuropathy.  The veteran 
should also be advised that to perfect 
his appeal in this matter, after the SOC 
is issued he must submit a timely 
substantive appeal.  The claim should 
then be processed in accordance with 
standard appellate practices.

The case should then be returned to the Board for further 
review.  The purposes of this remand are to assist the 
veteran in the development of his claim (arteriovenous 
malformations of the brain) and to satisfy due process 
concerns (peripheral neuropathy).  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


